Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim Rejections - 35 USC § 112
In claim 1, the terms “approximately the same RSSIs” & “sets minimum transmission power corresponding to the RSSI of the antenna when multi-user transmission is performed” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 4-5, 8 are rejected for similar reasons as stated for claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 8 is/are rejected under 35 U.S.C. 102 as being anticipated by Nassiri US 9667301

1. A wireless base station which uses distributed antennas and selects a combination of a plurality of wireless terminals and the distributed antennas of a wireless base station that performs multi-user transmission with respect to the plurality of wireless terminals in a multi-BSS wireless environment in which a plurality of BSSs are co-located, the wireless base station comprising: 
a scheduling unit that measures reception power (RSSI) from each wireless terminal at each of the distributed antennas and selects a combination of a plurality of wireless terminals and a plurality of antennas having approximately the same RSSIs in descending order for respective wireless terminals (Nassiri: fig. 3D unit 300, 312 - During authentication, association and or show time the port controller evaluates the communication channel and specifically a Received Signal Strength Indication (RSSI) for each station on each port as shown in composite RSSI table 300…When evaluation of ports, stations and channels there between is completed processing proceeds to the port correlation table 312); and 
a transmission power control unit that sets minimum transmission power corresponding to the RSSI of the antenna when multi-user transmission is performed between the plurality of wireless terminals and the plurality of antennas combined by the scheduling unit (Nassiri: fig. 3D, unit 318 - Based on the port correlation table 312 the per port power allocation is set by the port controller 203, as shown in the WAP power table 318).

4. The wireless base station using distributed antennas according to claim 1, wherein rather than the distributed antenna measuring the reception power (RSSI) from the wireless terminals, the reception power (RSSI) at each wireless terminal when signals are transmitted from the distributed antenna with the same transmission power is measured and is fed back to the wireless base station (Nassiri: fig. 3B unit 300 - An explicit sounding by the WAP of a target station involves a request for channel information made by the WAP and feedback of a sounding response from the target station in which the communication channel of the link between the WAP and the target station is characterized).

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415